Title: To George Washington from Captain Charles Craig, 18 November 1777
From: Craig, Charles
To: Washington, George



Near Frankfort [Pa.] ½ past 3 OClock [P.M., 18 November 1777]
Sir

Since my last, I have had I beleve a True Accot of Lord Cornwalss rout Last night about 12 OClock his Lordship March’d from the City with Two thousand Granadiers & light Infantry, he intends his march for Willmington where he is to Cross the river and march Up the other side and Make an Attackt on red Banks Fort. I have the Honour to be your Excellencys Most Obt Servt

C. Craig


this is the only paper I cou’d get to write to your Excellency.

I expect the enemy will endeavour to Surprise my Guard to Night and plunder some of the inhabitants, the will endeavour to make a faint this way on Account of Cornwalless being Detatchd.

